Mr. Chris Burrow, Director Arkansas State Building Services 1515 Building, Suite 700 Little Rock, Arkansas 72201
Dear Mr. Burrow:
This is in response to your request for an opinion as to your "legalities and liability" regarding exposed walls on state property created by the razing of an existing building by the former owner. The building was razed and State Building Services ("SBS") purchased the property to make way for a parking lot in Fort Smith.
I understand from a discussion with Assistant Attorney General Arnold Jochums of my staff that the building which was razed to make way for the parking lot formerly touched two other buildings on either side of it, and, after the building was razed, problems have arisen with the brick walls of the buildings on either side of what is now the parking lot. There is some indication that the razing of the building has created support problems for these remaining walls. It is my understanding that you wish to know what the responsibility of SBS is for repair of these walls.
The question you have posed, as to the "legalities and liability" of SBS regarding these walls, is more in the nature of a request for legal advice than it is a request for an official legal opinion. Cf. A.C.A. § 25-16-702(a) (requiring the Attorney General to provide legal services to state agencies), and A.C.A. § 25-16-706(a)(1) (requiring the Attorney General to give his opinion on "legal questions" to heads of executive departments). The resolution of this dispute will entail scrupulous reference to abstracts of the property, title documents, agreements of the parties, and other factually specific matters which are beyond the purview of an official opinion. Your question, rather, should be handled through your assigned attorney in a representative capacity.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh